Name: Commission Regulation (EEC) No 2866/89 of 25 September 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/10 Official Journal of the European Communities 26. 9 . 89 COMMISSION REGULATION (EEC) No 2866/89 of 25 September 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1840/89 of 26 June 1989 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (3) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Regulation (EEC) No 1840/89, last fixed for the period 1 July to 30 September 1989, they must be fixed anew for the period 1 October to 31 December 1989 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 2867/89 of 25 September 1989 fixing the sluice-gate prices and levies for eggs (4) ; Whereas the sluice-gate price and levy applicable to eggs in shell have been altered by the said Regulation ; whereas it is therefore necessary likewise to alter the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 1840/89 ; Whereas Commission Regulation (EEC) No 632/86 of 28 February 1986 on the application of import duties on ovalbumin and lactalbumin products from Portugal and amending Regulation (EEC) No 178/86 0 suspended the application of import levies on ovalbumin and lactal ­ bumin products from Portugal owing to the minimal difference between the prices obtaining in the Commu ­ nity on the one hand and in Portugal on the other ; whereas that situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The import duties provided for in Article 2 of Regu ­ lation (EEC) No 2783/75, in respect of the products speci ­ fied in Article 1 thereof and the sluice-gate , prices provided for in Article 5 thereof, in respect of the like products, shall be as set out in the Annex hereto. 2. Application of the duties shown in the Annex shall be suspended in respect of imports from Portugal of the products specified in paragraph 1 . Article 2 This Regulation shall enter into force on 1 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( 1) OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 377, 31 . 12. 1987, p. 44. 0 OJ No L 180, 27. 6. 1989, p. 13. (4) See page 12 of this Official Journal . o OJ No L 60, 1 . 3 . 1986, p. 12. No L 276/1126. 9 . 89 Official Journal of the European Communities ANNEX to the Commission Regulation of 25 September 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin CN code Sluice-gate price Import duty 1 2 3 I ECU/100 kg ECU/100 kg 3502 10 91 3502 10 99 3502 90 51 3502 90 59 415,88 55,78 415,88 55,78 123,95 16,79 123,95 16,79